                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


 JASON KESSLER, et al.,

                       Plaintiff,

 v.                                                  Civil Action No. 3:19-cv-00044

 CITY OF CHARLOTTESVILLE, et al.,

                       Defendants.


                  DEFENDANT CRANNIS-CURL’S MOTION TO DISMISS

        Defendant Becky Crannis-Curl, by counsel, pursuant to Rule 12(b)(6) of the Federal

 Rules of Civil Procedure, move to dismiss Plaintiffs’ Complaint with prejudice for the reasons

 set forth in the accompanying Memorandum in Support of Motion to Dismiss.

                                              Respectfully Submitted,

                                              /s/ Erin R. McNeill
                                              Erin R. McNeill (VA Bar No. 78816)
                                              Assistant Attorney General
                                              Office of the Virginia Attorney General
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Telephone (McNeill): (804) 692-0598
                                              Fax: (804) 371-2087
                                              E-mail: emcneill@oag.state.va.us
                                              Counsel for Defendant Becky Crannis-Curl


 Mark R. Herring
 Attorney General of Virginia

 Samuel T. Towell
 Deputy Attorney General

 Marshall H. Ross
 Senior Assistant Attorney General/Trial Section Chief

                                                 1

Case 3:19-cv-00044-NKM-JCH Document 36 Filed 10/24/19 Page 1 of 2 Pageid#: 401
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2019, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

 to all counsel of record.

                                              /s/ Erin R. McNeill
                                              Erin R. McNeill (VA Bar No. 78816)
                                              Assistant Attorney General
                                              Office of the Virginia Attorney General
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 692-0598
                                              Fax: (804) 371-2087
                                              E-mail: emcneill@oag.state.va.us
                                              Counsel for Defendant Becky Crannis-Curl




                                                 2

Case 3:19-cv-00044-NKM-JCH Document 36 Filed 10/24/19 Page 2 of 2 Pageid#: 402
